Mr. Justice Paxson
delivered the opinion of the court,
John Cable, the testator, devised his farm to his two sons iu the following words: “I give and bequeath unto my two sons John and Edward Cable, all my farm after my death to them as long as they do live, and after their death to their children,” etc.
Our construction of this will is that John and Edward take a life estate, with remainder to their children as purchasers, upon the death of the survivor. It is plain that this was the intention of the testator, for the devise over to the children does not take effect until after “their” death, which evidently means the death of the survivor. It is true the Act of 1812 has abolished joint tenancy in this state, but that Act has never been held to prevent a testator creating a joint tenancy by the express language of his will, or by necessary implication. On the contrary it was held in Arnold v. Jack's Executors, 24 Penn. St. R., 57,'that while survivorship as an incident to joint tenancy was abolished by the Act of 1812, it may be expressly given by will or deed. The third survivorship results as a necessary implication from this will so far as the life estate is concerned, and as Edward Cable has survived John, and is still living, it is clear the plaintiffs cannot recover the possession of any portion of this farm at present, whatever may be their lights upon the death of Edward.
This is as far as it is necessary for us to go at present.
Judgment affirmed.